 



Exhibit 10.4

 

 





COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”), is entered into on
November 8, 2012, between Global Eagle Acquisition Corp., a Delaware corporation
(the “Company”), and each of the undersigned (severally and not jointly, each a
“Purchaser”).

 

WHEREAS, the Company is in discussions with respect to a proposed business
combination transaction (the “Transaction”) involving Row 44, Inc. (“Row44”) and
Advanced Inflight Alliance AG;

 

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain agreements with respect to the sale and purchase of shares of the
Company’s common stock, par value $0.0001 per share (“GEAC Common Stock”), upon
the closing of the Transaction (the “Closing”).

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Backstop Purchases.

 

(a)                Mandatory Purchases.

 

(i)           Subject to the terms and conditions contained in this Agreement,
in the event that, in connection with the Closing, public holders of GEAC Common
Stock exercise their rights under the Company’s certificate of incorporation, as
amended, to redeem shares of GEAC Common Stock, each Purchaser hereby agrees
that concurrent with the Closing, it shall purchase from the Company, and the
Company hereby agrees to issue and sell to such Purchaser, a number of shares of
GEAC Common Stock equal to the number of shares redeemed by the Company’s public
holders, multiplied by such Purchaser’s Share Percentage set forth opposite such
Purchaser’s name on Schedule 1 hereto, for a purchase price of $10 per share
(the “Mandatory Backstop Purchase Price”), payable by such Purchaser by wire
transfer of immediately available funds; provided that the number of shares of
GEAC Common Stock that such Purchaser is obligated to purchase hereunder shall
not exceed 2,375,000 shares of GEAC Common Stock (the “Mandatory Purchase Cap”)
multiplied by such Purchaser’s Share Percentage.

 

(ii)           Notwithstanding anything to the contrary in Section 1.1(a)(i)
above, in the event the Company enters into Additional Backstop Purchases (as
defined in Section 8(r)) and the number of shares redeemed by public holders of
GEAC Common Stock is less than the aggregate of all Mandatory Purchase Caps
under all Equity Backstop Agreements (the “Aggregate Mandatory Purchase Cap”),
each Purchaser shall be obligated to purchase such Purchaser’s Share Percentage
of such number of shares of GEAC Common Stock as is equal to (A) the quotient of
the Mandatory Purchase Cap divided by the Aggregate Mandatory Purchase Cap,
multiplied by (B) the number of shares redeemed by public holders of GEAC Common
Stock.

 



 

 

 

(b)                Optional Purchases. Subject to the terms and conditions
contained in this Agreement, in the event that, in connection with the Closing,
public holders of GEAC Common Stock either (i) do not exercise their rights
under the Company’s certificate of incorporation, as amended, to redeem any
shares of GEAC Common Stock or (ii) exercise such rights to redeem up to, but
less than 2,375,000 shares of GEAC Common Stock, each Purchaser shall have the
option, exercisable in such Purchaser’s sole discretion, to purchase from the
Company, and the Company hereby agrees to issue and sell to such Purchaser,
concurrent with the Closing, a number of shares of GEAC Common Stock up to an
amount equal to the difference between (x) 2,375,000 multiplied by such
Purchaser’s Share Percentage and (y) the number of shares required to be
purchased by such Purchaser pursuant to Section 1(a) above, if any, for a
purchase price of $10 per share (the “Optional Backstop Purchase Price”),
payable by such Purchaser by wire transfer of immediately available funds.

 

(c)                Fractional Shares. If any fractional share would be obligated
to be purchased by a Purchaser pursuant to Section 1(a) or purchasable by a
Purchaser at its option pursuant to Section 1(b), the number of shares required
to be purchased by such Purchaser or purchasable at such Purchaser’s option
shall be rounded up to the nearest whole share.

 

2.                  Procedures.

 

(a)                Timing of Actions. All actions taken at the Closing shall be
deemed to have been taken simultaneously.

 

(b)               Purchase Price. At the Closing, each Purchaser shall deliver
to the Company, the Mandatory Backstop Purchase Price (and, if applicable, the
Optional Backstop Purchase Price) for the shares being purchased by such
Purchaser against delivery of the Shares by the Company.

 

(c)                Certificates. At the Closing, the Company shall deliver to
each Purchaser the shares purchased by such Purchaser (the “Shares”) by book
entry.

 

(d)               Further Assurances. The parties hereto (i) shall execute and
deliver such additional documents and take such additional actions as either
party reasonably may deem to be practical and necessary in order to consummate
the purchase and sale of the GEAC Common Stock as contemplated by this
Agreement, and (ii) hereby agree that in order to effectuate the intent of this
Agreement, in the event that the structure of the Transaction is such that the
Company is not the surviving public company following the consummation of the
Transaction (the “Revised Transaction Structure”), the obligations of each
Purchaser to purchase GEAC Common Stock hereunder shall instead be obligations
of such Purchaser to purchase shares of common stock from such other surviving
public company that is a constituent party to the Transaction, provided,
however, that the terms, conditions and economic effect of the Revised
Transaction Structure are no less favorable to such Purchaser than the terms,
conditions and economic effect of the structure of the Transaction contemplated
in this Agreement.

 

(e)                Legends. Each certificate evidencing the Shares and each
certificate issued in exchange for or upon the transfer of any Shares shall be
stamped or otherwise imprinted with legends in substantially the following form:

 



-2-

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”

 

(f)                Registration Rights.  At the Closing, the Company and each
Purchaser shall enter into a registration rights agreement relating to the
Shares (the “Registration Rights Agreement”) that provides, at a minimum, for
the following: (i) the Company shall be required to file a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
with the Securities and Exchange Commission (the “Commission”) within three (3)
business days of the Closing, registering the resale on a delayed or continuous
basis by such Purchaser from time to time pursuant to Rule 415 of the Securities
Act, of the shares of GEAC Common Stock that are acquired by such Purchaser
under this Agreement (such registration statement, the “Resale Registration
Statement”), which Resale Registration Statement may also register the resale of
any other securities of the Company issued to or acquired by such Purchaser in
the Transaction; (ii) the Company shall use its commercially reasonable efforts
to cause the Resale Registration Statement to be declared effective by the
Commission under the Securities Act within thirty (30) calendar days of the
Closing (the “Required Effectiveness Date”); (iii) following the effectiveness
of the Resale Registration Statement, the Company shall be required to maintain
the effectiveness of the Resale Registration Statement until the later of (A)
one year following the date of effectiveness of the Resale Registration
Statement and (B) the date on which such Purchaser is no longer an “affiliate”
of the Company (as such term is defined in Rule 405 under the Securities Act);
(iv) such Purchaser shall have the right (and the Plan of Distribution section
(or similar) in the Resale Registration Statement shall provide) to elect to
resell any securities under the Resale Registration Statement pursuant to an
underwritten public offering (an “Underwritten Deal”) and upon any such election
by Purchaser, the Company shall take any and all actions and use its
commercially reasonable efforts to cooperate with such Purchaser (including
without limitation obtaining an opinion of counsel to the Company acceptable to
the underwriters in connection with such offering) in order to facilitate such
underwritten public offering; (v) such Purchaser shall have “piggyback”
registration rights on any registrations effected on behalf of the Company or
other stockholders of the Company, and any reductions in the number of shares to
be offered pursuant to any such registrations that are determined by any
underwriter to be necessary in any such offering due to market conditions
(“Cutbacks”) shall be applicable to such Purchaser on a basis that is pari passu
with any other securityholders of the Company (including Global Eagle
Acquisition LLC) such that shares of each securityholder are cutback only on a
pro rata basis; and (vi) such other terms and conditions as are contained in
that certain Registration Rights Agreement dated May 12, 2011 among the Company,
Global Eagle Acquisition LLC and the individuals party thereto that are not
inconsistent with the foregoing, or are otherwise customary for registration
rights agreements in connection with private placements of public equity
securities.

 

3.                  Representations and Warranties of Each Purchaser.  Each
Purchaser represents and warrants to the Company, with respect to itself, as
follows:

 



-3-

 

 

(a)           Organization and Good Standing. Such Purchaser is a Massachusetts
Business Trust duly organized, validly existing, and in good standing under the
laws of the State of Massachusetts.

 

(b)           Power and Authority; Enforceability. This Agreement constitutes
the legal, valid, and binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with its terms. Such Purchaser has full entity
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. Such Purchaser has taken all actions necessary to
authorize the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by such
Purchaser.

 

(c)          Investment Representations.

 

(i)           Such Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D under the Securities Act.

 

(ii)          Such Purchaser has received, has thoroughly read, is familiar with
and understands the contents of this Agreement.

 

(iii)         Such Purchaser hereby acknowledges that an investment in the
Shares involves certain significant risks. Such Purchaser acknowledges that
there is a substantial risk that it will lose all or a portion of its investment
and that it is financially capable of bearing the risk of such investment for an
indefinite period of time. Such Purchaser has no need for liquidity in its
investment in the Shares for the foreseeable future and is able to bear the risk
of that investment for an indefinite period. Such Purchaser’s present financial
condition is such that such Purchaser is under no present or contemplated future
need to dispose of any portion of the Shares purchased hereby to satisfy any
existing or contemplated undertaking, need or indebtedness. Such Purchaser’s
overall commitment to investments which are not readily marketable is not
disproportionate to its net worth and the investment in the Company will not
cause such overall commitment to become excessive.

 

(iv)        Such Purchaser acknowledges that the Shares have not been registered
under the Securities Act, or any state securities act, and are being sold on the
basis of exemptions from registration under the Securities Act and applicable
state securities acts. Reliance on such exemptions, where applicable, is
predicated in part on the accuracy of such Purchaser’s representations and
warranties set forth herein. Such Purchaser acknowledges and hereby agrees that
the Shares will not be transferable under any circumstances unless the Shares
are registered in accordance with federal and state securities laws or there
exists and Purchaser complies with an available exemption under such laws.
Accordingly, such Purchaser hereby acknowledges that there can be no assurance
that it will be able to liquidate its investment in the Company.

 

(v)         There are substantial risk factors pertaining to an investment in
the Company. Such Purchaser acknowledges that it has read the information set
forth above regarding certain of such risks and is familiar with the nature and
scope of all such risks, including, without limitation, risks arising from the
fact that the Company is an entity with limited operating history and financial
resources; and such Purchaser is fully able to bear the economic risks of such
investment for an indefinite period, and can afford a complete loss thereof.

 



-4-

 

 

(vi)        Such Purchaser has been given the opportunity to (i) ask questions
of and receive answers from the Company and its designated representatives
concerning the terms and conditions of the purchase of the Shares, the Company
and the business and financial condition of the Company and (ii) obtain any
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to assist such Purchaser in
evaluating the advisability of the purchase of the Shares and an investment in
the Company. Such Purchaser further represents and warrants that, prior to
signing this Agreement, it has asked such questions, received such answers and
obtained such information as it has deemed necessary or advisable to evaluate
the merits and risks of the purchase of the Shares and an investment in the
Company. Such Purchaser is not relying on any oral representation made by any
person as to the Company or its operations, financial condition or prospects.

 

(vii)       Such Purchaser understands that no federal, state or other
governmental authority has made any recommendation, findings or determination
relating to the merits of an investment in the Company.

 

(viii)      Such Purchaser acknowledges that neither the Company, nor any of its
officers, directors, employees, agents or affiliates has made any representation
or warranty, express or implied, regarding the Company, the Shares or otherwise,
other than the representations and warranties set forth herein.

 

(ix)         Such Purchaser acknowledges its obligations under the Securities
Act, and the rules and regulations promulgated thereunder, with respect to the
treatment of non-public information relating to the Company.

 

4.                  Representations and Warranties of the Company.  The Company
represents and warrants to each Purchaser as follows:

 

(a)           Organization. The Company is a corporation duly organized and
validly existing under the laws of the State of Delaware.

 

(b)           Power and Authority; Enforceability. This Agreement constitutes
the legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms. The Company has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The Company has taken all actions necessary to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated hereby. This Agreement has
been duly authorized, executed, and delivered by the Company.

 



-5-

 

 

(c)           No Violation; Necessary Approvals. Neither the execution and
delivery of this Agreement by the Company, nor the consummation or performance
by the Company of any of the transactions contemplated hereby, will: (i) with or
without notice or lapse of time, constitute, create or result in a breach or
violation of, default under, loss of benefit or right under, termination,
cancellation, suspension or modification of, or acceleration of performance of
any obligation required under any (A) law (statutory, common or otherwise),
constitution, ordinance, rule, regulation, executive order or other similar
authority enacted, adopted, promulgated or applied by any legislature, agency,
bureau, branch, department, division, commission, court, tribunal or other
similar recognized organization or body of any federal, state, county,
municipal, local or foreign government or other similar recognized organization
or body exercising similar powers or authority (collectively, “Law”), (B) order,
ruling, decision, award, judgment, injunction or other similar determination or
finding by, before or under the supervision of any governmental authority or
arbitrator (collectively, “Order”), (C) contract or agreement, (D) permit,
license, certificate, waiver, filing, notice or authorization (collectively,
“Permit”) to which the Company is a party or by which it is bound or any of its
assets are subject, or (E) any provision of the Company’s organizational
documents as in effect at the Closing, (ii) result in the imposition of any
lien, claim or encumbrance upon any assets owned by the Company; (iii) require
any consent, approval, notification, waiver, or other similar action under any
contract or agreement or organizational document to which the Company is a party
or by which it is bound; or (iv) require any Permit under any Law or Order other
than (A) required filings, if any, with the Commission and (B) notifications or
other filings with state or federal regulatory agencies after the Closing that
are necessary or convenient and do not require approval of the agency as a
condition to the validity of the transactions contemplated hereunder; or
(v) trigger any rights of first refusal, preemptive or preferential purchase or
similar rights with respect to any of the Shares.

  

(d)           Authorization of the Shares. The Shares have been duly authorized
and, when issued in accordance with this Agreement, the Shares will be duly and
validly issued, fully paid and non-assessable and will be free and clear of all
liens, claims or encumbrances, other than (i) transfer restrictions hereunder,
(ii) transfer restrictions under federal and state securities laws, and (iii)
liens, claims or encumbrances imposed due to the actions of the Purchasers.

 

5.                  Closing Conditions.

 

The obligation of each Purchaser to purchase shares of GEAC Common Stock under
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions, any of which, to the extent permitted by
applicable laws, may be waived by each Purchaser:

 

(a)           The Transaction shall be consummated concurrently with the
purchase of Shares.

 

(b)           The Company shall have delivered the Shares to such Purchaser.

 

(c)           The Company shall have duly executed and delivered the
Registration Rights Agreement.

 

(d)           The representations and warranties of the Company set forth in
Section 4 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Closing with the same effect as
though such representations and warranties had been made on and as of such date
(other than any such representation or warranty that is made by its terms as of
a specified date, which shall be true and correct as of such specified date).

 



-6-

 

 

(e)            No order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by such Purchaser of the Shares.

 

6.                  Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)           by mutual written consent of the Company and the Purchasers; or

 

(b)           automatically upon any termination of the definitive merger,
acquisition or similar agreement with respect to the Transaction.

 

In the event of any termination of this Agreement pursuant to this Section 6,
this Agreement shall forthwith become null and void and have no effect, without
any liability on the part of the Purchasers or the Company and their respective
directors, officers, employees, partners, managers, members, or stockholders and
all rights and obligations of each party shall cease; provided, however, that
nothing contained in this Section 6 shall relieve either party from liabilities
or damages arising out of any fraud or willful breach by such party of any of
its representations, warranties, covenants or agreements contained in this
Agreement.

 

7.                  Lock Up. Each Purchaser agrees that the Shares may not be
sold, transferred or otherwise disposed of until six (6) months from the Closing
other than any sale, transfer or assignment of Shares to a nominee or custodian
of such Purchaser or an affiliated investment fund managed by Putnam Investment
Management, LLC, provided that such purchaser, transferee or assignee agrees to
be bound by the provisions of this Section 7.

 

8.                  General Provisions.

 

(a)           Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the Closing.

 

(b)           Entire Agreement.  This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(c)           Successors.  All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors.

 



-7-

 

 

(d)           Assignments. Except as otherwise provided herein, no party hereto
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other party; provided,
however, that each Purchaser (i) may, from time to time until the Closing,
assign this Agreement or any of its rights, interests or obligations hereunder,
in whole or in part, including without limitation the right or obligation to
purchase up to an aggregate of 100% of the shares of GEAC Common Stock hereunder
to one or more existing shareholders or strategic partners of Row44 upon
delivery of prior written notice to the Company and upon execution and delivery
of a joinder to this Agreement by any such assignee, and (ii) may, from time to
time until the time upon which definitive documents for the Transaction have
been executed and delivered, assign, in whole or in part, the right or
obligation to purchase up to an aggregate of fifty percent (50%) of the shares
of GEAC Common Stock hereunder to up to a maximum of three other parties that
are not existing shareholders of Row44 so long as such parties are reasonably
acceptable to the Company, upon delivery of prior written notice to the Company
and upon execution and delivery of a joinder to this Agreement by any such
assignee.  Any assignee parties described in clause (ii) of the preceding
sentence that are affiliated with one another shall count as only one “party”
for purposes of such clause (ii).  Any purported assignment in violation of this
Section 8(d) shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. The Company hereby
acknowledges that the Purchasers’ disclosure to a proposed assignee of
information regarding the Company or the Transaction shall not constitute a
breach of any existing confidentiality agreement between the Company and
Purchaser, provided that such proposed assignee agrees to maintain the
confidentiality of such information.

 

(e)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(f)           Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(g)           Governing Law. This Agreement, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Delaware,
without giving effect to its choice of laws principles.

 

(h)           Waiver of Jury Trial.  The parties hereto hereby waive any right
to a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.

 

(i)           Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 

(j)           Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 



-8-

 

 

(k)           Expenses. Each party hereto will bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

 

(l)           Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(m)         Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(n)         Effectiveness. This Agreement is not effective unless and until the
Company and Row44 execute and deliver definitive documents for the Transaction.
Upon the execution and delivery by the Company and Row44 of such definitive
documents, this Agreement shall become effective.

 

(o)         Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements or, unless and until the
Transaction is publicly announced, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 



-9-

 

 

(p)         Trust Account Waiver. Each Purchaser hereby acknowledges that it is
aware that the Company has established a trust account (the “Trust Account”) for
the benefit of its public stockholders. Each Purchaser, for itself and its
affiliates, hereby acknowledges that the Company has not agreed to pay them any
fees or reimburse any of their expenses, and agrees that it or they do not have
any right, title, interest or claim of any kind in or to any monies in the Trust
Account and waives any such claim it or they may have in the future as a result
of, or arising out of, this Agreement and any negotiations, contracts or
agreements with the Company.

 

(q)         Voting. Each Purchaser agrees (i) to vote any public shares of the
Company’s common stock that it may acquire prior to the consummation of the
Transaction in favor of the Transaction and (ii) not to seek redemption of such
shares in connection with the Transaction.

 

(r)         Additional Company Restrictions.  From and after the effectiveness
of this Agreement and continuing until the Closing, the Company shall not
without the prior written consent of each Purchaser:  (a) issue, sell, grant or
otherwise transfer to any person any equity securities of the Company (or any
securities convertible into or exercisable for equity securities of the
Company), other than (i) pursuant to the terms of the definitive merger,
acquisition or similar agreements with respect to the Transaction or (ii) the
sale of additional shares of GEAC Common Stock for the purpose of providing
funds to the Company that will be used solely to redeem shares of GEAC Common
Stock from public holders of GEAC Common Stock exercising their rights under the
Company’s certificate of incorporation in connection with the consummation of
the Transaction (“Additional Backstop Purchases”), provided, however, that such
Additional Backstop Purchases are consummated pursuant to common stock purchase
agreements (collectively with this Agreement, the “Equity Backstop Agreements”)
that are substantially identical to this Agreement, including without
limitation, with respect to the price paid, directly or indirectly, per share of
GEAC Common Stock to be purchased or otherwise received by any purchaser in any
Additional Backstop Purchase; (b) purchase or redeem (or permit any subsidiary
to purchase or redeem) or pay or declare any dividend or make any distribution
on, any shares of capital stock of the Company other than redemptions or
purchases of shares of GEAC Common Stock at a price of not more than $10.00 per
share from public holders of GEAC Common Stock; or (c) enter into any agreement,
whether oral or in writing, express or implied, or engage in any plan or
arrangement that provides for the payment or transfer of any consideration
(whether in the form of cash, securities or any other item of value) by the
Company or any subsidiary to any holder of the Company’s voting securities in
connection with such holder’s agreement not to exercise any redemption rights or
that is otherwise designed to stabilize or otherwise influence the price of the
GEAC Common Stock.

 

 

[Signature page follows]

 



-10-

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

 



  COMPANY:       GLOBAL EAGLE ACQUISITION CORP.           By: /s/ James
Graf___________________   Name: James Graf   Title: Chief Financial Officer    
  PURCHASERS:       PUTNAM CAPITAL SPECTRUM FUND   PUTNAM EQUITY FUND       By:
Putnam Investment Management, LLC           By: /s/ David
Glancy_____________________   Name: David Glancy   Title: Portfolio Manager

  

A copy of the Agreement and Declaration of Trust of each Purchaser (each, a
"Trust") is on file with the Secretary of The Commonwealth of Massachusetts, and
notice is hereby given that this instrument is executed on behalf of the
Trustees of each Trust as Trustees and not individually and that the obligations
of or arising out of this instrument are not binding on any of the Trustees,
officers or shareholders individually of each such Trust, but are binding only
upon the trust property of each Trust.

 



 

 

 

 

